DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/07/2021 has been entered.
Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant alleges that there is no disclosure in Tayrani of "an adjustable splitter". However as expressed in the office action that the use of a splitter and an adjustable splitter is well known in the art. In fact, Zhu incorporated within the filed explicitly teaches the use of an adjustable splitter as shown in the cited portions of the office action. 
Further one of ordinary skill in the art would easily combine the prior art and arrive at applicants claimed invention without an inventive step nor novelty.  Hence in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.
All other arguments are considered but not found persuasive. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, 19, 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tayrani (US 2010/0231382) in view of Zhu (US 2010/0142509). 
With reference to claim 16 Tayrani teaches a device comprising (Fig. 3): an antenna adapted to receive an RF signal comprising modulated data (Fig. 3: 56 para 0027); a controller (Fig. 3: 78); wherein said value is defined by a target data rate (para 0028 ); a receiver adapted to demodulate the data from the first portion of the RF signal (Fig. 3: 62);  and a power recovery unit adapted to convert the second portion of the RF signal to a DC power to power the device (Fig. 3: 74 para 0028).
However, Tayrani teaches a splitter (Fig. 3: 58 para 0027; Tayrani) yet does not disclose that it is an adjustable splitter/coupler adapted to split the received RF signal into first and second portions in accordance with a value said adjustable splitter/coupler receives from the controller.
Yet, Zhu in the field of integrated wireless power and data transmission teaches an adjustable splitter/coupler adapted to split the received RF signal into first and second portions in accordance with a value said adjustable splitter/coupler receives from the controller (see RF splitter 9, para 0044 Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayrani with the teachings of Zhu by having an adjustable splitter/coupler adapted to split the received RF signal into first and second portions in accordance with a value said adjustable splitter/coupler receives from the controller in order to properly distribute power depending on the requirements of the system and a well-known device within the field of endeavor. 
With reference to claim 18 Tayrani teaches a device comprising (Fig. 3): an antenna adapted to receive an RF signal comprising modulated data (Fig. 3: 56 para 0027); a controller (Fig. 3: 78); wherein said value is defined by a DC power requirement of the device (para 0028 ); a receiver adapted to demodulate the data from the first portion of the RF signal (Fig. 3: 62); and a power recovery unit adapted to convert the second portion of the RF signal to a DC power to power the device (Fig. 3: 74 para 0028).
However, Tayrani teaches a splitter (Fig. 3: 58 para 0027; Tayrani) yet does not disclose that it is an adjustable splitter/coupler adapted to split the received RF signal into first and second portions in accordance with a value said adjustable splitter/coupler receives from the controller.
Yet, Zhu in the field of integrated wireless power and data transmission teaches an adjustable splitter/coupler adapted to split the received RF signal into first and second portions in accordance with a value said adjustable splitter/coupler receives from the controller (see RF spliter 9, para 0044 Fig. 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayrani with the teachings of Zhu by having an adjustable splitter/coupler adapted to split the received RF signal into first and second portions in accordance with a value said adjustable splitter/coupler receives from the controller in order to properly distribute power depending on the requirements of the system and a well-known device within the field of endeavor.
With reference to claim 19 Tayrani teaches a method comprising: receiving an RF signal via an antenna; the received RF signal into first and second portions in accordance with a received value, wherein said value is defined by a target data rate; demodulating via a receiver, the data from the first portion of the RF signal; and converting via a power recovery unit the second portion of the RF signal to a DC power (Please see rejection of claims 16 and 18). 
However, Tayrani teaches a splitter (Fig. 3: 58 para 0027; Tayrani) yet does not disclose that it splitting via an adjustable splitter  
Yet, Zhu in the field of integrated wireless power and data transmission teaches is splitting via an adjustable splitter (see RF spliter 9, para 0044 Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayrani with the teachings of Zhu by having splitting via an adjustable splitter  in order to properly distribute power depending on the requirements of the system and a well-known device within the field of endeavor.
With reference to claim 21 Tayrani teaches a method comprising: receiving an RF signal via an antenna;, the received RF signal into first and second portions in accordance with a received value, wherein said value is defined by a DC power requirement; demodulating via a receiver, the data from the first portion of the RF signal; and converting via a power recovery unit the second portion of the RF signal to a DC power (Please see rejection of claims 16 and 18). 
However, Tayrani teaches a splitter (Fig. 3: 58 para 0027; Tayrani) yet does not disclose that it is splitting via an adjustable splitter. 
Yet, Zhu in the field of integrated wireless power and data transmission teaches an adjustable splitter (see RF spliter 9, para 0044 Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tayrani with the teachings of Zhu by having an adjustable splitter in order to properly distribute power depending on the requirements of the system and a well-known device within the field of endeavor.
With reference to claim, 22 The combination teaches wherein said device is a mobile device (para 0021 transponder units 3; Tayrani).  
With reference to claim, 23 The combination teaches wherein said device is a mobile device (para 0021 transponder units 3; Tayrani).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.
Note to Applicant Regarding Claim Interpretation: the words "configured to," "for," and " adapted to" in an apparatus claim, as recited in his case, is often indicative of intended use/functional language and does not require that reference explicitly teach the intended use of the element. A recitation of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, hence it meets the claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIM ORTIZ/Examiner, Art Unit 2836
September 10, 2021